                         Case 2:19-cv-14765-WBV-DMD Document 1-3 Filed 12/27/19 Page 1 of 11


                                   E.N. BISSO & SON, INC.
                                   1 Walnut Street, New Orleans, LA 70118
                                   504­828­3296 billing@enbisso.com                                                                            Invoice #    142662
                                                                                                                                               Date      6/25/2019




Bill To
TUG BOUCHARD GIRLS / B­295 And/Or Owners                                           Responsible Party
                                                                                   BOUCHARD TRANSPORTATION
BOUCHARD TRANSPORTATION
SUITE 150                                                                          Agent
58 SOUTH SERVICE ROAD                                                              ASSOCIATED FEDERAL PILOTS & DOCKING MASTERS OF LOU
MELVILLE, NY 11747

            SERVICE DATES                                                                LOCATION                                      MILE            TARIFF ZONE
        06/07/2019­06/07/2019                                            SUGARLAND (SHELL) ­ ST. JAMES                                158.6
JOB #     DESCRIPTION                                                             TUG(S)                                             QTY/HRS     UNIT/PRICE     TOTAL

25300 Land                             06/07 02:20                                ARCHIE T HIGGINS                                     1.00       1,705.00     1,705.00
        PO # : 295140607

25313 Hold In                          06/07 03:35 ­10:40                         ARCHIE T HIGGINS                                     7.00        685.00      4,795.00
        Hold In                        06/07 10:40 ­21:00                         MR JONAH                                            10.50        685.00      7,192.50
        PILOT REQUESTED / HIGH RIVER
        PO # : 295140607

25345 Turn For Downriver               06/07 21:00                                VALENTINE MORAN                                      1.00       1,705.00     1,705.00
        PO # : 295140607


        Fuel Surcharge                                                                                                               15,397.50     16.00%      2,463.60




Business is transacted per our tariff or specific customer agreements. Invoices not paid within terms as              TERMS
outlined on this invoice are subject to 1.5% interest per month. If placed for collection with an attorney or                           Amount Due           $17,861.10
collection service, a 25% fee will be assessed.                                                                                      By : 07/25/2019
                                                                                                        728
                                                                                                                   Net 30 Days
                                                                                                                ABA: 121 000 248
  Provide Remittance                                EFT Instructions
                                                                                                                ACCT: 412 462 6300
  Details to:                                       WELLS FARGO BANK, N.A
  billing@enbisso.com                                                                                           SWIFT: WFBIUS6S
                                                    SAN FRANCISCO, CA
                                                                                                                INCLUDE INVOICE #




                                                                                                                                                 EXHIBIT
                                                                                                                                                       C
                         Case 2:19-cv-14765-WBV-DMD Document 1-3 Filed 12/27/19 Page 2 of 11


                                   E.N. BISSO & SON, INC.
                                   1 Walnut Street, New Orleans, LA 70118
                                   504­828­3296 billing@enbisso.com                                                                             Invoice #      142670
                                                                                                                                                Date        6/25/2019




Bill To
TUG BOUCHARD GIRLS / B­295 And/Or Owners                                                               Responsible Party
                                                                                                       BOUCHARD TRANSPORTATION
BOUCHARD TRANSPORTATION
SUITE 150                                                                                              Agent
58 SOUTH SERVICE ROAD                                                                                  BOUCHARD TRANSPORTATION CO., INC.
MELVILLE, NY 11747

                 SERVICE DATES                                                                LOCATION                                MILE             TARIFF ZONE
            06/07/2019­06/07/2019                                                  GRANDVIEW ANCHORAGE                                146.5
JOB #     DESCRIPTION                                                             TUG(S)                                             QTY/HRS      UNIT/PRICE    TOTAL

25346 Head Up And Anchor                       06/07      22:30                   VALENTINE MORAN                                      1.00        1,705.00     1,705.00
        PO # : 295140607


        Fuel Surcharge                                                                                                               1,705.00       16.00%       272.80




Business is transacted per our tariff or specific customer agreements. Invoices not paid within terms as              TERMS
outlined on this invoice are subject to 1.5% interest per month. If placed for collection with an attorney or                            Amount Due            $1,977.80
collection service, a 25% fee will be assessed.                                                                                       By : 07/25/2019
                                                                                                         728
                                                                                                                   Net 30 Days
                                                                                                                ABA: 121 000 248
 Provide Remittance                                 EFT Instructions
                                                                                                                ACCT: 412 462 6300
 Details to:                                        WELLS FARGO BANK, N.A
 billing@enbisso.com                                                                                            SWIFT: WFBIUS6S
                                                    SAN FRANCISCO, CA
                                                                                                                INCLUDE INVOICE #




                                                                                                                                                  EXHIBIT
                                                                                                                                                       C
                         Case 2:19-cv-14765-WBV-DMD Document 1-3 Filed 12/27/19 Page 3 of 11


                                   E.N. BISSO & SON, INC.
                                   1 Walnut Street, New Orleans, LA 70118
                                   504­828­3296 billing@enbisso.com                                                                              Invoice #    142671
                                                                                                                                                 Date      6/25/2019




Bill To
TUG BOUCHARD GIRLS / B­295 And/Or Owners                                                               Responsible Party
                                                                                                       BOUCHARD TRANSPORTATION
BOUCHARD TRANSPORTATION
SUITE 150                                                                                              Agent
58 SOUTH SERVICE ROAD                                                                                  BOUCHARD TRANSPORTATION CO., INC.
MELVILLE, NY 11747

    SERVICE DATES                                                                LOCATION                                              MILE             TARIFF ZONE
 06/07/2019­06/11/2019                                                GRANDVIEW ANCHORAGE                                             146.5
JOB #     DESCRIPTION                                                            TUG(S)                                              QTY/HRS      UNIT/PRICE    TOTAL

25358 Stand by          06/07 22:45 ­ 06/11 10:10                                MR JONAH                                             83.50         570.00     47,595.00
        HIGH RIVER CONDITIONS
        PO # : 295140608


        Fuel Surcharge                                                                                                               47,595.00      16.00%      7,615.20




Business is transacted per our tariff or specific customer agreements. Invoices not paid within terms as              TERMS
outlined on this invoice are subject to 1.5% interest per month. If placed for collection with an attorney or                            Amount Due          $55,210.20
collection service, a 25% fee will be assessed.                                                                                       By : 07/25/2019
                                                                                                                   Net 30 Days
                                                                                                        728
                                                                                                                ABA: 121 000 248
  Provide Remittance                                EFT Instructions
                                                                                                                ACCT: 412 462 6300
  Details to:                                       WELLS FARGO BANK, N.A
  billing@enbisso.com                                                                                           SWIFT: WFBIUS6S
                                                    SAN FRANCISCO, CA
                                                                                                                INCLUDE INVOICE #




                                                                                                                                                   EXHIBIT
                                                                                                                                                        C
                          Case 2:19-cv-14765-WBV-DMD Document 1-3 Filed 12/27/19 Page 4 of 11


                                    E.N. BISSO & SON, INC.
                                    1 Walnut Street, New Orleans, LA 70118
                                    504­828­3296 billing@enbisso.com                                                                              Invoice #    142821
                                                                                                                                                  Date      6/30/2019




Bill To
TUG BOUCHARD GIRLS / B­295 And/Or Owners                                                                Responsible Party
                                                                                                        BOUCHARD TRANSPORTATION
BOUCHARD TRANSPORTATION
SUITE 150                                                                                               Agent
58 SOUTH SERVICE ROAD                                                                                   BOUCHARD TRANSPORTATION CO., INC.
MELVILLE, NY 11747

       SERVICE DATES                                                                LOCATION                                            MILE             TARIFF ZONE
  06/11/2019­06/12/2019                                            SUGARLAND (SHELL) ­ ST. JAMES                                       158.6
JOB #      DESCRIPTION                                                            TUG(S)                                              QTY/HRS      UNIT/PRICE    TOTAL

25451 Land                   06/11 12:05                                          ALLISON S                                             1.00        1,705.00     1,705.00
         PO # : 295140611

25452 Hold In                06/11 13:05 ­ 06/12 09:00                            MR JONAH                                             20.00         685.00     13,700.00
         AGENT REQUESTED / HIGH RIVER
         PO # : 295140611

25491 Turn For Sea 06/12 09:00                                                    PORT HUDSON                                           1.00        1,705.00     1,705.00
         PO # : 295140612


         Fuel Surcharge                                                                                                               17,110.00      16.00%      2,737.60




 Business is transacted per our tariff or specific customer agreements. Invoices not paid within terms as              TERMS
 outlined on this invoice are subject to 1.5% interest per month. If placed for collection with an attorney or                           Amount Due            $19,847.60
 collection service, a 25% fee will be assessed.                                                                                        By : 7/30/2019
                                                                                                          728
                                                                                                                    Net 30 Days
                                                                                                                 ABA: 121 000 248
  Provide Remittance                                 EFT Instructions
                                                                                                                 ACCT: 412 462 6300
  Details to:                                        WELLS FARGO BANK, N.A
  billing@enbisso.com                                                                                            SWIFT: WFBIUS6S
                                                     SAN FRANCISCO, CA
                                                                                                                 INCLUDE INVOICE #




                                                                                                                                                    EXHIBIT
                                                                                                                                                         C
                          Case 2:19-cv-14765-WBV-DMD Document 1-3 Filed 12/27/19 Page 5 of 11


                                    E.N. BISSO & SON, INC.
                                    1 Walnut Street, New Orleans, LA 70118
                                    504­828­3296 billing@enbisso.com                                                                            Invoice #      142899
                                                                                                                                                Date        6/30/2019




Bill To
TUG BOUCHARD GIRLS / B­295 And/Or Owners                                            Responsible Party
                                                                                    BOUCHARD TRANSPORTATION
BOUCHARD TRANSPORTATION
SUITE 150                                                                           Agent
58 SOUTH SERVICE ROAD                                                               ASSOCIATED FEDERAL PILOTS & DOCKING MASTERS OF LOU
MELVILLE, NY 11747

           SERVICE DATES                                                                LOCATION                                        MILE            TARIFF ZONE
      06/20/2019­06/22/2019                                                        SHELL NORCO 4                                        126
JOB #      DESCRIPTION                                                                TUG(S)                                          QTY/HRS     UNIT/PRICE    TOTAL

25701 Land                          06/20 07:35                                       JOSEPHINE ANNE                                    1.00       1,705.00     1,705.00
         PO # : 295150620

25702 Hold In                       06/20 08:55 ­23:15                                JOSEPHINE ANNE                                   14.50        685.00      9,932.50
         Hold In                    06/20 23:15 ­ 06/22 01:15                         LA ELITE                                         26.00        685.00     17,810.00
         Hold In                    06/22 01:15 ­06:00                                BEVERLY B                                         5.00        685.00      3,425.00
         HIGH RIVER CONDITIONS
         PO # : 295150620

25760 Turn For Downriver 06/22 06:00                                                  BEVERLY B                                         1.00       1,705.00     1,705.00
         PO # : 295150622


         Fuel Surcharge                                                                                                               34,577.50     18.00%      6,223.95




 Business is transacted per our tariff or specific customer agreements. Invoices not paid within terms as              TERMS
 outlined on this invoice are subject to 1.5% interest per month. If placed for collection with an attorney or                          Amount Due            $40,801.45
 collection service, a 25% fee will be assessed.                                                                                       By : 7/30/2019
                                                                                                          728
                                                                                                                    Net 30 Days
                                                                                                                 ABA: 121 000 248
  Provide Remittance                                 EFT Instructions
                                                                                                                 ACCT: 412 462 6300
  Details to:                                        WELLS FARGO BANK, N.A
  billing@enbisso.com                                                                                            SWIFT: WFBIUS6S
                                                     SAN FRANCISCO, CA
                                                                                                                 INCLUDE INVOICE #




                                                                                                                                                  EXHIBIT
                                                                                                                                                        C
                         Case 2:19-cv-14765-WBV-DMD Document 1-3 Filed 12/27/19 Page 6 of 11


                                   E.N. BISSO & SON, INC.
                                   1 Walnut Street, New Orleans, LA 70118
                                   504­828­3296 billing@enbisso.com                                                                              Invoice #      142923
                                                                                                                                                 Date        6/30/2019




Bill To
TUG BOUCHARD GIRLS / B­295 And/Or Owners                                           Responsible Party
                                                                                   BOUCHARD TRANSPORTATION
BOUCHARD TRANSPORTATION
SUITE 150                                                                          Agent
58 SOUTH SERVICE ROAD                                                              ASSOCIATED FEDERAL PILOTS & DOCKING MASTERS OF LOU
MELVILLE, NY 11747

                 SERVICE DATES                                                                LOCATION                                 MILE             TARIFF ZONE
            06/22/2019­06/22/2019                                                   PERRY STREET WHARF                                  96.0
JOB #     DESCRIPTION                                                             TUG(S)                                              QTY/HRS      UNIT/PRICE    TOTAL

25776 Head Up And Land                        06/22       09:00                   FREEDOM                                               1.00         1,705.00    1,705.00
        PO # : 295150622


        Fuel Surcharge                                                                                                                1,705.00       18.00%       306.90




Business is transacted per our tariff or specific customer agreements. Invoices not paid within terms as               TERMS
outlined on this invoice are subject to 1.5% interest per month. If placed for collection with an attorney or                            Amount Due             $2,011.90
collection service, a 25% fee will be assessed.                                                                                         By : 7/30/2019
                                                                                                           728
                                                                                                                    Net 30 Days
                                                                                                                 ABA: 121 000 248
 Provide Remittance                                  EFT Instructions
                                                                                                                 ACCT: 412 462 6300
 Details to:                                         WELLS FARGO BANK, N.A
 billing@enbisso.com                                                                                             SWIFT: WFBIUS6S
                                                     SAN FRANCISCO, CA
                                                                                                                 INCLUDE INVOICE #




                                                                                                                                                   EXHIBIT
                                                                                                                                                        C
                          Case 2:19-cv-14765-WBV-DMD Document 1-3 Filed 12/27/19 Page 7 of 11


                                    E.N. BISSO & SON, INC.
                                    1 Walnut Street, New Orleans, LA 70118
                                    504­828­3296 billing@enbisso.com                                                                              Invoice #    142937
                                                                                                                                                  Date      6/30/2019




Bill To
TUG BOUCHARD GIRLS / B­295 And/Or Owners                                                                Responsible Party
                                                                                                        BOUCHARD TRANSPORTATION
BOUCHARD TRANSPORTATION
SUITE 150                                                                                               Agent
58 SOUTH SERVICE ROAD                                                                                   BOUCHARD TRANSPORTATION CO., INC.
MELVILLE, NY 11747

    SERVICE DATES                                                                LOCATION                                               MILE             TARIFF ZONE
06/23/2019­06/24/2019                                                   PERRY STREET WHARF                                              96.0
JOB #      DESCRIPTION                                                            TUG(S)                                              QTY/HRS      UNIT/PRICE    TOTAL

25808 Hold In         06/23      14:15 ­ 06/24 19:10                              CAPT BUD BISSO                                       29.00         685.00     19,865.00
         DUE TO HIGH RIVER
         PO # : 29515A0623


         Fuel Surcharge                                                                                                               19,865.00      18.00%      3,575.70




 Business is transacted per our tariff or specific customer agreements. Invoices not paid within terms as              TERMS
 outlined on this invoice are subject to 1.5% interest per month. If placed for collection with an attorney or                           Amount Due           $23,440.70
 collection service, a 25% fee will be assessed.                                                                                        By : 7/30/2019
                                                                                                                    Net 30 Days
                                                                                                          728
                                                                                                                 ABA: 121 000 248
  Provide Remittance                                 EFT Instructions
                                                                                                                 ACCT: 412 462 6300
  Details to:                                        WELLS FARGO BANK, N.A
  billing@enbisso.com                                                                                            SWIFT: WFBIUS6S
                                                     SAN FRANCISCO, CA
                                                                                                                 INCLUDE INVOICE #




                                                                                                                                                    EXHIBIT
                                                                                                                                                         C
                         Case 2:19-cv-14765-WBV-DMD Document 1-3 Filed 12/27/19 Page 8 of 11


                                   E.N. BISSO & SON, INC.
                                   1 Walnut Street, New Orleans, LA 70118
                                   504­828­3296 billing@enbisso.com                                                                              Invoice #    142981
                                                                                                                                                 Date      6/30/2019




Bill To
TUG BOUCHARD GIRLS / B­295 And/Or Owners                                                               Responsible Party
                                                                                                       BOUCHARD TRANSPORTATION
BOUCHARD TRANSPORTATION
SUITE 150                                                                                              Agent
58 SOUTH SERVICE ROAD                                                                                  BOUCHARD TRANSPORTATION CO., INC.
MELVILLE, NY 11747

            SERVICE DATES                                                                LOCATION                                      MILE            TARIFF ZONE
        06/22/2019­06/22/2019                                                   PERRY STREET WHARF                                      96.0
JOB #     DESCRIPTION                                                             TUG(S)                                              QTY/HRS      UNIT/PRICE    TOTAL

25777 Work As Directed                 06/22 11:25 ­14:00                         FREEDOM                                               3.50         685.00      2,397.50
        HOLDING UNTIL TUG SEPARATES FROM BARGE
        PO # : 29515A0622


        Fuel Surcharge                                                                                                                2,397.50       18.00%       431.55




Business is transacted per our tariff or specific customer agreements. Invoices not paid within terms as               TERMS
outlined on this invoice are subject to 1.5% interest per month. If placed for collection with an attorney or                            Amount Due             $2,829.05
collection service, a 25% fee will be assessed.                                                                                         By : 7/30/2019
                                                                                                                    Net 30 Days
                                                                                                           728
                                                                                                                 ABA: 121 000 248
  Provide Remittance                                 EFT Instructions
                                                                                                                 ACCT: 412 462 6300
  Details to:                                        WELLS FARGO BANK, N.A
  billing@enbisso.com                                                                                            SWIFT: WFBIUS6S
                                                     SAN FRANCISCO, CA
                                                                                                                 INCLUDE INVOICE #




                                                                                                                                                   EXHIBIT
                                                                                                                                                      C
                         Case 2:19-cv-14765-WBV-DMD Document 1-3 Filed 12/27/19 Page 9 of 11


                                   E.N. BISSO & SON, INC.
                                   1 Walnut Street, New Orleans, LA 70118
                                   504­828­3296 billing@enbisso.com                                                                             Invoice #      143187
                                                                                                                                                Date        7/22/2019




Bill To
TUG BOUCHARD GIRLS / B­295 And/Or Owners                                                               Responsible Party
                                                                                                       BOUCHARD TRANSPORTATION
BOUCHARD TRANSPORTATION
SUITE 150                                                                                              Agent
58 SOUTH SERVICE ROAD                                                                                  BOUCHARD TRANSPORTATION CO., INC.
MELVILLE, NY 11747

                 SERVICE DATES                                                                LOCATION                                MILE             TARIFF ZONE
            07/08/2019­07/08/2019                                                   PERRY STREET WHARF                                 96.0
JOB #     DESCRIPTION                                                             TUG(S)                                             QTY/HRS      UNIT/PRICE    TOTAL

26197 Turn For Downriver                      07/08       19:05                   WILLIAM S                                            1.00        1,705.00     1,705.00
        PO # : 29515A0708


        Fuel Surcharge                                                                                                               1,705.00       17.00%       289.85




Business is transacted per our tariff or specific customer agreements. Invoices not paid within terms as              TERMS
outlined on this invoice are subject to 1.5% interest per month. If placed for collection with an attorney or                            Amount Due            $1,994.85
collection service, a 25% fee will be assessed.                                                                                       By : 08/21/2019
                                                                                                         728
                                                                                                                   Net 30 Days
                                                                                                                ABA: 121 000 248
  Provide Remittance                                EFT Instructions
                                                                                                                ACCT: 412 462 6300
  Details to:                                       WELLS FARGO BANK, N.A
  billing@enbisso.com                                                                                           SWIFT: WFBIUS6S
                                                    SAN FRANCISCO, CA
                                                                                                                INCLUDE INVOICE #




                                                                                                                                                  EXHIBIT
                                                                                                                                                       C
                        Case 2:19-cv-14765-WBV-DMD Document 1-3 Filed 12/27/19 Page 10 of 11


                                   E.N. BISSO & SON, INC.
                                   1 Walnut Street, New Orleans, LA 70118
                                   504­828­3296 billing@enbisso.com                                                                             Invoice #    143858
                                                                                                                                                Date      8/20/2019




Bill To
TUG BOUCHARD GIRLS / B­295 And/Or Owners                                                               Responsible Party
                                                                                                       BOUCHARD TRANSPORTATION
BOUCHARD TRANSPORTATION
SUITE 150                                                                                              Agent
58 SOUTH SERVICE ROAD                                                                                  BOUCHARD TRANSPORTATION CO., INC.
MELVILLE, NY 11747

    SERVICE DATES                                                                LOCATION                                             MILE            TARIFF ZONE
08/12/2019­08/13/2019                                              POINT CELESTE ANCHORAGE                                             50.2
JOB #     DESCRIPTION                                                             TUG(S)                                             QTY/HRS      UNIT/PRICE    TOTAL

27238 Escort         08/12      19:00 ­ 08/13 00:30                               DEE WHITE                                            5.50         685.00      3,767.50
        C.G RESTRICTED, ESCORT FROM PT. CELESTE ANCHORAGE TO BUCK KREIHS
        PO # : 29515A0812


        Fuel Surcharge                                                                                                               3,767.50       13.00%       489.78




Business is transacted per our tariff or specific customer agreements. Invoices not paid within terms as              TERMS
outlined on this invoice are subject to 1.5% interest per month. If placed for collection with an attorney or                            Amount Due            $4,257.28
collection service, a 25% fee will be assessed.                                                                                       By : 09/19/2019
                                                                                                                   Net 30 Days
                                                                                                         728
                                                                                                                ABA: 121 000 248
  Provide Remittance                                EFT Instructions
                                                                                                                ACCT: 412 462 6300
  Details to:                                       WELLS FARGO BANK, N.A
  billing@enbisso.com                                                                                           SWIFT: WFBIUS6S
                                                    SAN FRANCISCO, CA
                                                                                                                INCLUDE INVOICE #




                                                                                                                                                  EXHIBIT
                                                                                                                                                     C
                        Case 2:19-cv-14765-WBV-DMD Document 1-3 Filed 12/27/19 Page 11 of 11


                                   E.N. BISSO & SON, INC.
                                   1 Walnut Street, New Orleans, LA 70118
                                   504­828­3296 billing@enbisso.com                                                                             Invoice #    143917
                                                                                                                                                Date      8/21/2019




Bill To
TUG BOUCHARD GIRLS / B­295 And/Or Owners                                                               Responsible Party
                                                                                                       BOUCHARD TRANSPORTATION
BOUCHARD TRANSPORTATION
SUITE 150                                                                                              Agent
58 SOUTH SERVICE ROAD                                                                                  BOUCHARD TRANSPORTATION CO., INC.
MELVILLE, NY 11747

                 SERVICE DATES                                                                LOCATION                                MILE            TARIFF ZONE
            08/13/2019­08/15/2019                                                          BUCK KREIHS                                 92.3
JOB #     DESCRIPTION                                                             TUG(S)                                             QTY/HRS      UNIT/PRICE    TOTAL

27236 Land                                    08/13       00:30                   DEE WHITE                                            1.00        1,705.00     1,705.00
        LOST AN ANCHOR
        PO # : 29515A0812

27312 Turn For Downriver                      08/15       19:15                   GLADYS B                                             1.00        1,705.00     1,705.00
        PO # : 29515A0812


        Fuel Surcharge                                                                                                               3,410.00       14.00%       477.40




Business is transacted per our tariff or specific customer agreements. Invoices not paid within terms as              TERMS
outlined on this invoice are subject to 1.5% interest per month. If placed for collection with an attorney or                            Amount Due            $3,887.40
collection service, a 25% fee will be assessed.                                                                                       By : 09/20/2019
                                                                                                         728
                                                                                                                   Net 30 Days
                                                                                                                ABA: 121 000 248
  Provide Remittance                                EFT Instructions
                                                                                                                ACCT: 412 462 6300
  Details to:                                       WELLS FARGO BANK, N.A
  billing@enbisso.com                                                                                           SWIFT: WFBIUS6S
                                                    SAN FRANCISCO, CA
                                                                                                                INCLUDE INVOICE #




                                                                                                                                                  EXHIBIT
                                                                                                                                                     C
